UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 12-1190


RALPH STEWART, JR.,

                 Plaintiff – Appellant,

          v.

VCU HEALTH      SYSTEM   AUTHORITY,   formerly   “VCU/VCU   Health
System”,

                 Defendant – Appellee,

          and

VIRGINIA COMMONWEALTH UNIVERSITY; VCU/VCU HEALTH SYSTEM;
VCU MEDICAL CENTER/MEDICAL COLLEGE OF VIRGINIA FOUNDATION;
MCV/MCV PHYSICIANS; MCV HOSPITALS AUTHORITY; JOHN DUVAL;
MARIA CURRAN; DONNA STEIGLEDER; MARIE GREENWOOD; SHARON
JAHN; DEBORAH SLAYDEN; PETER RING; DUANE JACKSON; TERI
KUTTENKULER; DAVID HOULETTE; ANTOINETTE LIGHT,

                 Defendants.



                               No. 12-1305


RALPH STEWART, JR.,

                 Plaintiff – Appellant,

          v.

VIRGINIA COMMONWEALTH UNIVERSITY HEALTH SYSTEM AUTHORITY,
formerly “VCU/VCU Health System”,

                 Defendant – Appellee,
          and

VIRGINIA COMMONWEALTH UNIVERSITY; VCU/VCU HEALTH SYSTEM;
VCU MEDICAL CENTER/MEDICAL COLLEGE OF VIRGINIA FOUNDATION;
MCV/MCV PHYSICIANS; MCV HOSPITALS AUTHORITY; JOHN DUVAL;
MARIA CURRAN; DONNA STEIGLEDER; MARIE GREENWOOD; SHARON
JAHN; DEBORAH SLAYDEN; PETER RING; DUANE JACKSON; TERI
KUTTENKULER; DAVID HOULETTE; ANTOINETTE LIGHT,

                Defendants.



Appeals from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:09-cv-00738-HEH-DJN)


Submitted:   June 21, 2012                Decided:   July 12, 2012


Before KING, DAVIS, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ralph Stewart, Jr., Appellant Pro Se. Gregory Clayton Fleming,
Senior Assistant Attorney General, Richmond, Virginia; Lynn
Forgrieve Jacob, WILLIAMS MULLEN, Richmond, Virginia; Sara Berg
Rafal, WILLIAMS MULLEN, Virginia Beach, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

              In   these     consolidated            appeals,    Ralph      Stewart,      Jr.,

appeals      the   district       court’s       orders      denying    his       motion   for

reconsideration and granting his request for an extension of

time to file objections to the recommendation of the magistrate

judge     (No.     12-1190)        and     the       court’s     order      adopting      the

recommendation of the magistrate judge and dismissing Stewart’s

civil    action      and    granting      Appellee’s         request       for   attorney’s

fees.     (No. 12-1305).           On appeal, we confine our review to the

issues raised in the Appellant’s briefs.                        See 4th Cir. R. 34(b).

Stewart’s informal briefs do not challenge the bases for the

district court’s orders denying his motion for reconsideration

and   granting       his    request      for     an      extension    of    time    to    file

objections to the magistrate judge’s recommendation.                               Stewart’s

informal      briefs       also   do     not    challenge       the   district       court’s

ruling       granting       Appellee’s          request        for    attorney’s         fees.

Accordingly,       Stewart        has    forfeited        appellate      review     of    this

ruling and the court’s orders giving rise to appeal No. 12-1190.

              With    respect      to     the       district    court’s     dismissal       of

Stewart’s complaint, we have reviewed the record and find no

reversible error.           Accordingly, we affirm for the reasons stated

by the district court.             Stewart v. Va. Commonwealth Univ. Health

Sys. Auth., No. 3:09-cv-00738-HEH-DJN (E.D. Va. Feb. 13, 2012).

We    deny    Stewart’s      motion       for       an   extension    of    the     informal

                                                3
briefing schedule and dispense with oral argument because the

facts   and   legal    contentions   are   adequately   presented    in   the

materials     before   the   court   and   argument   would   not   aid   the

decisional process.

                                                                    AFFIRMED




                                      4